Citation Nr: 1034183	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-28 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for an acquired psychiatric disability.    

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of a hernia, 
to include a scar.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1981 
and from September 1990 to June 1991 with additional active duty 
for training and inactive duty training with the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

The issues of entitlement to service connection for an acquired 
psychiatric disability, a skin rash, sleep apnea, diabetes 
mellitus, a sinus disability, hypertension, and residuals of a 
hernia are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for stress, anxiety and 
nervous disorder, to include as due to an undiagnosed illness, 
was denied by rating decision in October 2000.

2.  The additional evidence received since the October 2000 
rating decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
entitlement to service connection for an acquired psychiatric 
disability.


CONCLUSION OF LAW

Evidence added to the record since the October 2000 rating 
decision is new and material; thus, the claim of entitlement to 
service connection for an acquired psychiatric disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)).

The Board believes that the evidence has been developed to the 
extent necessary to adjudicate the issue of whether new and 
material evidence has been received to reopen the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disability.  As will be discussed in greater detail below, the 
Board finds that new and material evidence has been submitted, 
and that the claim should be reopened.  Any additional 
evidentiary development that is necessary before this claim can 
be adjudicated on the merits will be discussed in greater detail 
in the REMAND portion of this document.

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disability.  He essentially contends that he 
suffers from such disability as a result of his military service.

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the evidence is presumed credible unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran's claim of entitlement to service connection for a 
psychiatric disability  (claimed as stress, anxiety, and nervous 
disorder ) was originally denied in an October 2000 rating 
decision.  This decision justified denial of the Veteran's claim 
through citation to a lack of evidence of in-service 
symptomatology and evidence suggesting that the Veteran suffered 
from an adjustment problem rather than an acquired psychiatric 
condition.  Among the evidence of record at the time of the 
October 2000 denial were the Veteran's active duty service 
treatment records and a December 1999 VA examination report.

Since the October 2000 rating decision, the Veteran has submitted 
new and material evidence in the form of testimony given before 
the Board in April 2010.  At his hearing, he testified that his 
mental disorder began right after his Marine Corps service and 
that it worsened after his Desert Storm service.  He testified 
that "in Okinawa we ran across a bunch of bodies and stuff, and 
it just - I still have nightmares about it now."  He also 
reported that he transported dead bodies when serving with the 
Level 28 Transportation Outfit during the Gulf War.

At this hearing, the also Veteran testified that he is currently 
being treated for schizoaffective disorder and posttraumatic 
stress disorder (PTSD) that have been linked to his military 
service.  The Board notes that, even though the Veteran is a lay 
person, is competent to report a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

This evidence is new in that it was not of record at the time of 
the October 2000 denial.  It is material in that it is evidence 
of an in-service stressor event and of a current acquired 
psychiatric disability that might be related to this stressor.  
In short, the Board finds that this evidence constitutes new and 
material evidence in that it is neither cumulative nor redundant 
of previously submitted evidence, and it appears to raise a 
reasonable possibility of substantiating the claim.  Accordingly, 
the Board finds that new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disability.  To this extent, the benefit 
sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.


REMAND

The Board finds that additional development is necessary before 
the service connection issues on appeal may be properly 
adjudicated.  

With respect to the acquired psychiatric disability claim, the 
Board finds that a remand for additional development is 
warranted.  First, as noted during the April 2010 hearing, it 
does not appear that the Veteran received a VCAA notice specific 
to his psychiatric claim, to include a stressor development 
questionnaire.  Consequently, the Veteran has not been notified 
of the specific information that is required in order to attempt 
specific stressor verification.  On remand, such notice must be 
provided to the Veteran.  

Second, the Board notes that the Veteran testified that he has 
received psychiatric treatment at the Central Alabama Veterans 
Health Care System East Campus in Tuskegee, Alabama, and the 
Community Based Outpatient Clinic (CBOC) in Columbus, Georgia, 
for the past year.  

Based in part on the new and material evidence that has been 
submitted in support of this claim, the Board finds that there is 
sufficient competent evidence of record to warrant a VA 
examination for the purpose of diagnosing any current psychiatric 
disability and obtaining an etiology opinion.  

On remand, the Veteran's service personnel records should be 
obtained to verify his reported combat service.  Specifically, a 
March 1995 social worker assessment notes that the Veteran 
"reported special combat assignment duty in the evacuation of 
Cypress and that he was in the Persian Gulf."  

Furthermore, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  

The Veteran in the case at hand contends, in part, that his in-
service stressors involve transporting dead bodies while in 
Okinawa.  He reported that "it was like a lover's leap, where 
they would go up there and kill theirselves because their 
families wouldn't let them get married or whatever, and then we'd 
have to start go up patrolling that area every week."  He 
reported that he personally went on patrol every week for 
approximately six months in 1977 or 1978.  In light of the new 
regulatory change, the Board finds that a VA examination should 
be conducted regardless of whether specific verification of any 
in-service stressors is obtained.

With respect to his sleep apnea claim, the Board notes that a 
November 1994 private medical record indicates that the Veteran 
"has a history compatible with some sleep apnea syndrome, 
particularly related perhaps to his relatively recent weight 
gain."  He reported at his April 2010 hearing that he would have 
problems falling asleep, would wake up sweating, and would be 
unable to sleep long because he would wake up choking in service.  
He also stated that his symptoms worsened when he went to Desert 
Storm and that "They sent me to Eisenhower in Augusta and they 
sent me to Martin Army at Fort Benning" after he returned from 
Desert Storm.  He reported that a sleep study was not conducted 
until three years following his 1991 discharge from active duty.  

The Board notes that lay testimony is competent when it regards 
the readily observable features or symptoms of injury or illness 
and 'may provide sufficient support for a claim of service 
connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Jandreau, supra.  The Board finds the Veteran competent to 
testify as to his in-service sleep difficulties.  The Board thus 
finds that the record presents sufficient evidence that the 
Veteran suffers from sleep apnea that originated during service 
to warrant a remand for a VA examination and etiology opinion.  

With respect to the skin rash claim, the Board notes that the 
Veteran's service treatment records reflect that he received 
repeated treatment for pseudofolliculitis barbae during his first 
period of active duty service.  His service treatment records 
also reflect that he was treated for tinea cruris in service on 
more than one occasion.  At his hearing, the Veteran testified as 
to a continuity of skin rash symptomatology on his back, legs, 
and crotch.  On his July 1994 Gulf War medical history report, he 
reported a history of having a rash on his face and penis for 
seven to eight months.  The July 1994 Gulf War examination report 
notes vitiligo located over glans penis and foreskin and a 
hyperpigmented 1-centimeter macular lesion on the left cheek.  
The Board finds that the Veteran is competent in this case to 
report that he has had skin rashes since service.  In order to 
determine whether any current skin rash is related to the in-
service skin rashes, the Board finds that a VA examination is 
necessary.

The Veteran has also claimed entitlement to service connection 
for hypertension, sinusitis, diabetes, and residuals of a hernia, 
to include an itchy scar.  The Board notes that the Veteran 
reported a history of high or low blood pressure, sinusitis, and 
sugar or albumin in urine on his July 1994 Gulf War medical 
history report, and he indicated that he was unsure whether he 
ever had a rupture/hernia.  He testified at his April 2010 
hearing that he was first diagnosed with hypertension in February 
1981 and that he first had problems with sinusitis when he was 
stationed in Okinawa.  He also believes that the hypertension and 
sinusitis  were aggravated during Desert Storm.  He further 
testified that he was diagnosed with diabetes in 1994, that his 
blood sugar readings were fluctuating in the Persian Gulf in 1990 
and 1991, and that he had right hernia surgery while serving in 
the Marine Corps.  A July 1997 VA medical record reflects that 
the Veteran was treated for sinusitis and appears to suggest that 
his service in the Persian Gulf may have contributed to this 
condition.  On remand, the Veteran should be scheduled for a VA 
examination in order to determine the etiology of his 
hypertension, sinusitis, and diabetes, and to determine whether 
the Veteran currently suffers from residuals of an in-service 
hernia surgery.

Finally, the Board notes that the Veteran had an extensive period 
of National Guard service, which is believed to have occurred 
from 1982 to 1994.  The Board notes that the Veteran himself has 
submitted service treatment records from this period, but it is 
unclear whether these records are complete.  The Board further 
notes that the Veteran has suggested he may have been 
hospitalized for his sleep disorder at Eisenhower in Augusta and 
Martin Army at Fort Benning following his return from Desert 
Storm.  VA is under a duty to make as many requests as are 
necessary to obtain records in the custody of a Federal 
department or agency, including service treatment records.  38 
C.F.R. § 3.159(c)(2) (2009).  Because it is not clear that the 
Veteran's entire set of service treatment records has been 
obtained, the AMC should ensure the appropriate steps are taken 
to locate any outstanding service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with respect to 
the claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include ensuring the Veteran 
receives a copy of the PTSD stressor 
verification questionnaire, and afford the 
Veteran the opportunity to submit additional 
argument and evidence in support of this 
claim.  

2.  Take appropriate action to locate the 
Veteran's complete service treatment records, 
to include those from his National Guard 
service from approximately 1982 through 1994 
and those from Eisenhower in Augusta and 
Martin Army at Fort Benning in approximately 
1991, and his complete service personnel 
records.  All efforts made to locate these 
records should be documented in the claims 
folder, and the Veteran should be notified of 
all steps taken to obtain these records and 
of any responses that are received.  

3.  Obtain copies of the Veteran's 
outstanding VA medical records and ensure 
that those copies are associated with the 
claims file.

4.  After the above has been completed, 
arrange for the Veteran to undergo a VA 
psychiatric examination to determine the 
nature and etiology of any current acquired 
psychiatric disability.  The claims folders 
must be thoroughly reviewed by the examiner 
in connection with the examination, and a 
complete history should be elicited directly 
from the Veteran.  The examiner should be 
advised if there is credible evidence 
establishing that the Veteran engaged in 
combat or otherwise supporting any of his 
reported stressors and should be informed of 
the places, types, and circumstances of the 
Veteran's service.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.  

The examiner should report a multi-axial 
diagnosis, identifying all current 
psychiatric disorders.  If PTSD is diagnosed, 
the examiner should identify the specific 
stressor(s) supporting the diagnosis.  
Alternatively, the examiner should opine as 
to whether the Veteran may be diagnosed with 
PTSD that is due to reported experiences that 
are consistent with the places, types, and 
circumstances of the Veteran's service.

As to any psychiatric disability identified 
on examination, the VA examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any such disability 
was incurred or aggravated as a result of the 
Veteran's military service.  Any opinion 
expressed must be accompanied by a complete 
rationale.

5.  Following the above, arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature and 
etiology of any current hypertension, 
diabetes, skin rash, sleep apnea, sinus 
condition, and hernia residuals.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the examination, 
and a complete history should be elicited 
directly from the Veteran.  Any tests and 
studies deemed necessary by the examiner 
should be conducted.  All findings should be 
reported in detail.  

The examiner should identify any pertinent 
pathology found and should diagnose any 
current relevant disabilities.  As to any 
pertinent disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any such disability had its onset 
in service, was aggravated by service, or is 
otherwise related to any incident of service.  
The examiner should expressly discuss any 
service treatment records that document a 
relevant in-service injury or medical 
treatment.  

Any opinion expressed must be accompanied by 
a complete rationale.  If the examiner cannot 
provide the requested opinion without 
resorting to mere speculation, he or she must 
explain why he or she cannot provide the 
opinion.

6.  After the development requested above has 
been completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


